Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
30, 2013.




                                   In The

                   Fourteenth Court of Appeals

                              NO. 14-13-00575-CR
                              NO. 14-13-00576-CR
                              NO. 14-13-00577-CR



                IN RE ROBERT RANDALL LONG, Relator


                        ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                           177th District Court
                           Harris County, Texas
            Trial Court Cause Nos. 1216882, 1235282, & 1273161

                    MEMORANDUM OPINION

     On July 5, 2013, relator Robert Randall Long filed a petition for writ of
mandamus in this court. In the petition, relator asks this court to compel the
Honorable Ryan Patrick, presiding judge of the 177th District Court of Harris
County, to refrain from ruling on any motions in relator’s pending actions.

      Relator contends he filed a motion to recuse the trial court on May 8, 2013.
Relator further contends that the trial court has ruled on other motions after the
filing of the recusal motion in violation of Texas Rule of Civil Procedure 18a.

      The procedures for recusal of judges set out in Rule 18a of the Texas Rules
of Civil Procedure apply in criminal cases. De Leon v. Aguilar, 127 S.W.3d 1, 5
(Tex. Crim. App. 2004). Rule 18a provides:

      At least ten days before the date set for trial or other hearing in any
      court other than the Supreme Court, the Court of Criminal Appeals or
      the court of appeals, any party may file with the clerk of the court a
      motion stating grounds why the judge before whom the case is
      pending should not sit in the case. The grounds may include any
      disability of the judge to sit in the case. The motion shall be verified
      and must state with particularity the grounds why the judge before
      whom the case is pending should not sit. The motion shall be made
      on personal knowledge and shall set forth such facts as would be
      admissible in evidence provided that facts may be stated upon
      information and belief if the grounds of such belief are specifically
      stated.
Tex. R. Civ. P. 18a(a).

      If a party does not comply with the mandatory requirements of Rule 18a, he
waives his right to complain of a judge’s refusal to recuse himself. In re A. V., 350
S.W.3d 317, 321 (Tex. App.—San Antonio 2011, no pet.); Gill v. Tex. Dep’t of
Criminal Justice, Institutional Div., 3 S.W.3d 576, 579 (Tex. App.–Houston [1st
Dist.] 1999, no pet.).
                                         2
      Relator attached to his petition a copy of a document entitled, “Amended
Motion for Judge to Disqualify or Recuse Himself.” The document does not bear a
file stamp or any indication it was filed with the District Clerk or presented to the
trial court. We cannot determine from this record whether relator complied with
Rule 18a. See In re Villarreal, 96 S.W.3d 708, 710 (Tex. App.—Amarillo 2003,
orig. proceeding) (A relator must show that the trial court received, was aware of,
and asked to rule on the motion.).

      Relator has not established entitlement to the extraordinary relief of a writ of
mandamus. Accordingly, we deny relator’s petition for writ of mandamus.


                                       PER CURIAM



Panel consists of Justices Brown, Christopher, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                          3